Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “comparing, with an electronic processor …, the records to identify pairs of matching records…,” “assigning each matching record to a unique partition…,” and “electronically updating each record with a partition identifier....”
Step 1 and Step 2A (Prong 1) (The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50)) 
	The limitations of “comparing, with an electronic processor …, the records to identify pairs of matching records…,” “assigning each matching record to a unique partition…,” and “…updating each record with a partition identifier....,” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “comparing, with an electronic processor…;” “electronically stored…,” and “electronically updating each record.” The element “… with an electronic processor” is a generic computer component.  The elements “electronically stored…” and “electronically updating each record” amount to mere data storage, which is a form of insignificant extra-solution activity.  Each of the additional limitations are no more than mere instructions to apply the exception using a generic computer component (the processor).   The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The elements “electronically stored…” and “electronically updating each record” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 


As previously identified, the claim also recites the additional element “electronic processor” which is well-understood, routine, and conventional.
According to Berkheimer Option A (See MPEP 2106.07(a)(III)): “A citation to an express statement in the specification or to a statement made by an applicant during prosecution.” The specification states at page 17: “The memory 232 is typically semiconductor-based memory as would be generally understood by persons skilled in the art. The storage devices 234 may include semiconductor-based memory such as read-only memory (ROM), programmable read-only memory (PROM), erasable programmable read-only memory (EPROM)” and “a central processing unit such as a microprocessor or microcontroller for executing programs, performing data manipulations and controlling the tasks of the hardware system. The processor 230 can be any suitable Intel, AMD, Motorola, Texas Instruments, or Sun processor, or the like. Communication with the central processor 230 is implemented through the system bus 244 for transferring information among the components of the hardware system.”  
Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “compare the records to identify pairs of matching records…,” “assign each matching record to a unique partition…,” and “electronically update each record with a partition identifier....”
Step 1 and Step 2A (Prong 1) (2019 PEG)
	The limitations of “compare the records to identify pairs of matching records…,” “assign each matching record to a unique partition…,” and “…update each record with a partition identifier....,” as drafted, are a system/machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than reciting “a processor” and “a memory,” nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A (Prong 2) (PEG 2019)


Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The elements “electronically stored…” and “electronically update each record” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 


As previously identified, the claim also recites the additional elements “a processor” and “a memory” which are well-understood, routine, and conventional.
According to Berkheimer Option A (See MPEP 2106.07(a)(III)): “A citation to an express statement in the specification or to a statement made by an applicant during prosecution.” The specification states at page 17: “The memory 232 is typically semiconductor-based memory as would be generally understood by persons skilled in the art. The storage devices 234 may include semiconductor-based memory such as read-only memory (ROM), programmable read-only memory (PROM), erasable programmable read-only memory (EPROM)” and “a central processing unit such as a microprocessor or microcontroller for executing programs, performing data manipulations and controlling the tasks of the hardware system. The processor 230 can be any suitable Intel, AMD, Motorola, Texas Instruments, or Sun processor, or the like. Communication with the central processor 230 is implemented through the 
Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “comparing the records to identify pairs of matching records…,” “for each of said pairs of matching record, storing a match record…,” “storing each said pairs of matching records…,” “assigning each matching record to a unique partition....”
Step 1 and Step 2A (Prong 1) (2019 PEG)
	The limitations of “comparing the records to identify pairs of matching records…,” “for each of said pairs of matching record, storing a match record…,” “storing each said pairs of matching records…,” “assigning each matching record to a unique partition....”as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element: “electronically stored….” The element “electronically stored…” amounts to mere data storage, which is a form of insignificant extra-solution activity.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Step 2B (PEG 2019)
The element “electronically stored…” was considered to be insignificant extra-solution activity in Step 2A, and thus is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “electronically stored…” is well-understood, routine, conventional activity in the field. See for example:
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 


Considering the additional element individually and in combination and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 1, 13, and 24, the amended claimed limitation “without writing any data back to the records” and “without modifying the records” is not described in the disclosure.
Particularly, the closest relevant description to the claims is in Page 6 and lines 8-10.  Page 6 and the remainder of the specification discloses “Assigning/wiring the appropriate entity identifiers to each of the original source records…” which is in fact the opposite of the claimed limitation “without modifying the records.”  The sections of the specification do not reasonable convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-21, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US 2017/0364563).
Regarding Claims 13 and 1, Gao discloses a computer-based information handling system for resolving and partitioning matching records in an electronically stored data set, the system comprising: 
a processor ([0070], Gao); 
a memory in electronic communication with the processor ([0070], Gao); and 
instructions stored in the memory, the instructions being executable to: 
compare the records to identify pairs of matching records in the electronically stored data set without modifying the records, wherein records within each pair of matching records are representative of a common entity ([0023], Gao); 

electronically update each record with a partition identifier representative of said unique partition ([0030], [0043], and [0045], Gao). 

Regarding Claims 14 and 2, Gao discloses a computer-based information handling system, the instructions further executable to, for each of the pairs of matching records, store in the memory a match record comprising two record identifiers, each of the two record identifiers associated with one record in the pair of matching records ([0037], Gao). 

Regarding Claims 15 and 3, Gao discloses a computer-based information handling system, the instructions further executable, for each match record, to: 
(a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(b) if the first one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); and 


Regarding Claims 16 and 4, Gao discloses a computer-based information handling system, wherein the partition identifier is a numeric identifier and the available partition identifier is a lowest available numeric identifier ([0043], Gao). 

Regarding Claims 17 and 5, Gao discloses a computer-based information handling system, the instructions further executable, for each match record, to: 
(a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(b) if the first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); and 
(c) if the second one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, assign a partition identifier to the second one of the record identifiers in the match record which is equal to the partition identifier previously assigned to the first one of the record identifiers in the match record ([0045]-[0049], Gao). 

Regarding Claims 18 and 6, Gao discloses a computer-based information handling system, the instructions further executable, for each match record, to: 
(a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(b) if the first one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); and 
(c) if the second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, assign a partition identifier to the first one of the record identifiers in the match record which is equal to the partition identifier previously assigned to the second one of the record identifiers in the match record ([0045]-[0049], Gao). 

Regarding Claims 19 and 7, Gao discloses a computer-based information handling system, the instructions further executable, for each match record, to: 
(a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 

(c) if the second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determine whether the record of the electronically stored data set represented by the first one of the record identifiers and the record of the electronically stored data set represented by the second one of the record identifiers are assigned to the same partition ([0045]-[0049], Gao); and 
(d) if the record of the electronically stored data set represented by the first one of the record identifiers and the record of the electronically stored data set represented by the second one of the record identifiers are assigned to different partitions, merge the different partitions into a single partition by setting a partition identifier of a first one of the different partitions to be equal to a partition identifier of a second one of the different partitions ([0045]-[0049], Gao). 

Regarding Claims 20 and 8, Gao discloses a computer-based information handling system, wherein the partition identifier of the first one of the different partitions and the partition identifier of the second one of the different partitions are numeric identifiers and wherein the step of merging the different partitions into a single partition comprises: 
if the first one of the different partitions has a partition identifier that is less than a partition identifier of the second one of the different partitions, assigning the partition identifier of the first one of the different partitions to the second one of the different partitions ([0042]-[0043], Gao); and 


Regarding Claims 21 and 9, Gao discloses a computer-based information handling system, wherein the records in each pair of matching records have one or more matching data elements ([0023], Gao). 

Regarding Claim 12, Gao discloses a method of claim 1, wherein the records contain data elements representative of at least one selected from the group consisting of a business entity and an employer ([0027], Gao). 

Regarding Claim 24, Gao discloses a computer-implemented method for partitioning records in an of the electronically stored data set, each record having one or more data elements, the method comprising: 
comparing the records to identify pairs of matching records in the electronically stored data set without modifying the records, wherein records within each pair of matching records are representative of a common entity ([0023], Gao); 
for each of the pairs of matching records, storing a match record comprising two record identifiers, each of the two record identifiers associated with each record in the pair of matching records ([0037], Gao); 

(a) determining whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(b) if it is determined in step (a) that the first one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, determining whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(c) if it is determined in step (b) that the second one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, assigning an available partition identifier to both of the first one of the record identifiers in the match record and the second one of the record identifiers in the match record ([0045]-[0049], Gao); 
(d) if it is determined in step (a) that the first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determining whether a second one of the record identifiers in the match record represents a record that has previously been assigned to a partition ([0045]-[0049], Gao); 

(f) if it is determined in step (b) that the second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, assigning a partition identifier to the first one of the record identifiers in the match record which is equal to the partition identifier previously assigned to the second one of the record identifiers in the match record ([0045]-[0049], Gao); 
(g) if it is determined in step (d) that the second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determining whether the record of the electronically stored data set represented by the first one of the record identifiers and the record of the electronically stored data set represented by the second one of the record identifiers are assigned to the same partition ([0045]-[0049], Gao); 
(h) if it is determined in step (g) that the record of the electronically stored data set represented by the first one of the record identifiers and the record of the electronically stored data set represented by the second one of the record identifiers are assigned to different partitions, merging the different partitions into a single partition by setting a partition identifier of a first one of the different partitions to be equal to a partition identifier of a second one of the different partitions ([0045]-[0049], Gao).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2017/0364563) in view of David Alan Bayliss (US 8,484,211).

Regarding Claims 22 and 10, Gao discloses a computer-based information handling system, wherein the instructions are executable to compare the records by: 
identifying one or more match candidates ([0023], Gao).
KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Response to Arguments
Applicant argues that the claims recite eligible subject matter with respect to the 101 rejections (see Remarks dated 04/13/2021, section III).
The Examiner respectfully disagrees. The rejection under 35 USC 101 is maintained and a detailed explanation is found in section “Claim Rejections - 35 USC § 101.”

Applicant argues that the applied art fails to disclose “comparing, with an electronic processor communicatively coupled to the electronically stored data set, the records to 
	The Examiner respectfully disagrees.  The applied art does disclose the amended limitation: comparing, with an electronic processor communicatively coupled to the electronically stored data set, the records to identify pairs of matching records in the electronically stored data set without writing any data back to the records, wherein records within each pair of matching records are representative of a common entity ([0023], Gao).

Applicant argues that the applied art fails to disclose “assigning each matching record to a unique partition wherein the unique partition contains all matching records and does not overlap with any other partition, wherein the unique partition is selected from a plurality of available partitions and each of the plurality of available partitions is represented by one of a plurality of electronically stored partition identifiers.”
	The Examiner respectfully disagrees. The applied art does disclose: assigning each matching record to a unique partition wherein the unique partition contains all matching records and does not overlap with any other partition, wherein the unique partition is selected from a plurality of available partitions and each of the plurality of available partitions is represented by one of a plurality of electronically stored partition identifiers ([0030], Gao).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
September 20, 2021